  Case 1:18-cv-06606-FB Document 16 Filed 08/31/20 Page 1 of 6 PageID #: 438




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
TRACEY LILLEY,

                      Plaintiff,

       -against-                                         MEMORANDUM AND ORDER
                                                         Case No. 18-CV-6606 (FB)
COMMISSIONER OF SOCIAL
SECURITY,

                       Defendant.
------------------------------------------------x
Appearances:
For the Plaintiff:                                      For the Defendant:
HAROLD SKOVRONSKY                                       JASON P. PECK
1810 Avenue N                                           Special Assistant U.S. Attorney
Brooklyn, New York 11230                                271 Cadman Plaza East
                                                        Brooklyn, New York 11201
BLOCK, Senior District Judge:

       Tracey Lilley seeks review of the Commissioner of Social Security’s final

decision denying her applications for Disability Insurance Benefits (“DIB”) and

Supplemental Security Income (“SSI”). Both parties move for judgment on the

pleadings. For the following reasons, the Commissioner’s motion is denied and

Lilley’s motion is granted insofar as it seeks a remand for further proceedings.

                                                    I

       Lilley applied for benefits on August 19, 2015, alleging disability based on

severe pain in her right knee and lower back. After her application was denied, she




                                                1
  Case 1:18-cv-06606-FB Document 16 Filed 08/31/20 Page 2 of 6 PageID #: 439




requested a hearing before an administrative law judge (“ALJ”), which took place

on November 9, 2017. Lilley was represented by counsel at the hearing.

      At the hearing, Lilley testified that her pain caused numerous limitations.

As pertinent here, she testified that she could stand for only two to three minutes

and sit for only “like five” minutes, AR 34, and that she needed to lie down for ten

to fifteen minutes “like every half hour,” AR 37-38.

      The ALJ then posed a hypothetical to a vocational expert (“VE”), asking her

to “assume a hypothetical individual of the Claimant’s age, education, and work

experience who can perform the full range of sedentary work” with the following

limitations:

      Such individual must use a cane for standing or walking in the non-
      dominant left hand, can occasionally push, pull, or operate foot
      controls with the left lower extremity, can never push, pull, or operate
      foot controls with the right lower extremity, can occasionally climb
      ramps and stairs, can never climb ropes, ladders, and scaffolds, can
      occasionally balance [and] stoop, . . . [c]an never kneel, crouch, and
      crawl, and can never be exposed to unprotected heights, moving
      mechanical parts, and operating a motor vehicle.

AR 42-43. The VE testified that such an individual could not do Lilley’s prior

work as a cashier or crossing guard, but could do three other jobs in the national

economy—plastic designer applier, buckler/lacer, and document preparer. See AR

43-44.

      In a second hypothetical, the ALJ asked the VE to add an assumption that

the individual “in additional to normal breaks would be off task 15% of the time in
                                          2
  Case 1:18-cv-06606-FB Document 16 Filed 08/31/20 Page 3 of 6 PageID #: 440




an eight-hour workday.” AR 44. The VE testified that such an individual could

not perform any work because “being off task typically more than 5% on a

consistent basis in addition to regularly scheduled breaks would not be tolerated by

an employer.” AR 44.

      In his written decision, the ALJ found that Lilley had the residual functional

capacity to perform sedentary work with the limitations set forth in the first

hypothetical; that is, he did not include a limitation that Lilley would need to be

“off task” for a significant portion of the workday. Based on that finding, he

concluded that Lilley could not perform her past work but could perform the three

other jobs identified by the VE.

      The Commissioner’s Appeals Council declined to review the ALJ’s decision,

rendering it final. Lilley timely sought judicial review.

                                          II

      “In reviewing a final decision of the Commissioner, a district court must

determine whether the correct legal standards were applied and whether substantial

evidence supports the decision.” Butts v. Barnhart, 388 F.3d 377, 384 (2d Cir.

2004); see also 42 U.S.C. § 405(g). “[S]ubstantial evidence . . . means such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); see also Selian v.

Astrue, 708 F.3d 409, 417 (2d Cir. 2013).

                                          3
  Case 1:18-cv-06606-FB Document 16 Filed 08/31/20 Page 4 of 6 PageID #: 441




      Lilley’s sole argument on appeal is that the ALJ’s RFC assessment was not

supported by substantial evidence. The Court agrees.

      Unusually, the medical evidence in this case does not include any RFC

assessments from either treating physicians or consultative examiners. “Because

an RFC determination is a medical determination, an ALJ who makes an RFC

determination in the absence of supporting expert medical opinion has improperly

substituted his own opinion for that of a physician, and has committed legal error.”

Hilsdorf v. Comm’r of Soc. Sec., 724 F. Supp. 2d 330, 347 (E.D.N.Y. 2010); see

also Zorilla v. Chater, 915 F. Supp. 662, 666-67 (S.D.N.Y. 1996) (“The lay

evaluation of an ALJ is not sufficient evidence of the claimant's work capacity; an

explanation of the claimant's functional capacity from a doctor is required.”).

      The error might have been harmless if the ALJ had simply accepted all of

Lilley’s self-described limitations, but he evidently rejected her testimony that she

could sit for only five minutes and needed to lie down for ten to fifteen minutes

every half-hour. That limitation is all-important, as it would preclude even

sedentary work, which entails “up to two hours of standing or walking and six

hours of sitting in an eight-hour work day.” Perez v. Chater, 77 F.3d 41, 46 (2d

Cir. 1996 (citing 20 C.F.R. § 404.1567(a) and Social Security Ruling 83–10).

Moreover, as the VE explained, no employer would tolerate ten-to-fifteen-minute

breaks from those requirements every half-hour.

                                          4
  Case 1:18-cv-06606-FB Document 16 Filed 08/31/20 Page 5 of 6 PageID #: 442




      That is not to say that the lack of an RFC assessment was entirely the ALJ’s

fault. At the beginning of the hearing, he noted some gaps in the medical record,

including records from Lilley’s orthopedic surgeon, Dr. Dayan, and gave Lilley’s

counsel additional time to submit them. It is not clear whether the full records

were ever submitted but, in any event, they did not include an RFC assessment

from Dr. Dayan.

      Perhaps anticipating a problem with the records from treating sources, the

ALJ asked Lilley’s counsel at the end of the hearing if he had tried to schedule a

consultative examination. Counsel responded: “I don’t need one, but if Your

Honor’s going to eventually want one then maybe you should order it as soon as

possible.” AR 46.

      Nevertheless, an ALJ has an affirmative duty to develop the record, “[e]ven

when a claimant is represented by counsel.” Moran v. Astrue, 569 F.3d 108, 112

(2d Cir. 2009). That duty includes making “every reasonable effort to help

[claimants] get medical evidence from [their] own medical sources.” 20 C.F.R.

§ 404.1512(b)(1).

      Moreover, with respect to a consultative examination, the ALJ decided to

“see what the [other] records say” and “take it from there.” AR 46. Once it

became clear that the records from treating sources did not address Lilley’s

functional limitations, the ALJ should have retained a consultative examiner to

                                          5
  Case 1:18-cv-06606-FB Document 16 Filed 08/31/20 Page 6 of 6 PageID #: 443




provide an RFC assessment. See 20 C.F.R. § 404.1512(b)(2) (“We may order a

consultative examination while awaiting receipt of medical source evidence in

some instances, such as when we know a source is not productive, is

uncooperative, or is unable to provide certain tests or procedures.”).

                                         III

      For the foregoing reasons, the Court concludes that the ALJ’s findings

regarding Lilley’s RFC were not supported by substantial evidence. Accordingly,

the Commissioner’s motion for judgment on the pleadings is denied, Lilley’s

motion is granted, and the matter is remanded to the Commissioner with

instructions to remand to the ALJ to develop the medical evidence regarding

Lilley’s RFC. As explained, that evidence may come from Dr. Dayan and/or a

consultative examiner. However, the Court’s remand is not intended to limit the

ALJ from obtaining relevant evidence from any acceptable source.

      SO ORDERED.




                                               _/S/ Frederic Block____________
                                               FREDERIC BLOCK
                                               Senior United States District Judge
Brooklyn, New York
August 31, 2020




                                          6
